362 F.2d 1014
Rafael Conrad LOZADO, a minor under the age of 21 years, who sues by his next friend, Carol H. Franklin, Appellee,v.David L. SOTELO, Appellant.
No. 10467.
United States Court of Appeals Fourth Circuit.
Argued June 22, 1966.
Decided June 27, 1966.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Oren R. Lewis, Judge.
Robert G. Winters, Norfolk, Va., for appellant.
Henry Kowalchick, Norfolk, Va. (Israel Steingold, and Steingold, Steingold & Chovitz, Norfolk, Va., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
After consideration of the briefs, oral arguments and record, we find no error. The judgment is


2
Affirmed.